 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LUIS A. URENDA-BUSTOS,                             Case No. 2:18-cv-01073-JCM-CWH
12                         Petitioner,                   ORDER
13              v.
14    JERRY HOWELL, et al.,
15                         Respondents.
16

17             Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1) and a

18   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court finds that petitioner

19   is unable to pay the filing fee.

20             Petitioner has filed a motion for leave to amend petition (ECF No. 5), which the court

21   grants.

22             Petitioner has filed a motion for appointment of counsel (ECF No. 3). Petitioner is unable

23   to afford counsel, and the issues presented warrant the appointment of counsel. See 18 U.S.C. §

24   3006A(a)(2)(B).

25             IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

26   No. 1) is GRANTED. Petitioner need not pay the filing fee of five dollars ($5.00).

27             IT FURTHER IS ORDERED that the clerk of the court shall file the petition for a writ of

28   habeas corpus pursuant to 28 U.S.C. § 2254.
                                                         1
 1           IT FURTHER IS ORDERED that petitioner’s motion for leave to amend petition (ECF

 2   No. 5) is GRANTED. The clerk of the court shall file the first amended petition, which is

 3   attached to the motion for leave to amend petition.

 4           IT FURTHER IS ORDERED that petitioner’s motion for appointment of counsel (ECF

 5   No. 3) is GRANTED. The Federal Public Defender is provisionally appointed to represent

 6   petitioner.

 7           IT FURTHER IS ORDERED that the Federal Public Defender shall have thirty (30) days

 8   from the date that this order is entered to undertake direct representation of petitioner or to

 9   indicate to the court his inability to represent petitioner in these proceedings. If the Federal

10   Public Defender does undertake representation of petitioner, he shall then have sixty (60) days to

11   file a second amended petition for a writ of habeas corpus. If the Federal Public Defender is

12   unable to represent petitioner, then the court shall appoint alternate counsel.

13           IT FURTHER IS ORDERED that neither the foregoing deadline nor any extension

14   thereof signifies or will signify any implied finding of a basis for tolling during the time period

15   established. Petitioner at all times remains responsible for calculating the running of the federal

16   limitation period under 28 U.S.C. § 2244(d)(1) and timely asserting claims.

17           IT FURTHER IS ORDERED that the clerk shall add Adam Paul Laxalt, Attorney General

18   for the State of Nevada, as counsel for respondents.

19           IT FURTHER IS ORDERED that the clerk shall electronically serve both the Attorney

20   General of the State of Nevada and the Federal Public Defender a copy of the first amended
21   petition and a copy of this order.

22           IT FURTHER IS ORDERED that respondents’ counsel shall enter a notice of appearance

23   within twenty (20) days of entry of this order, but no further response shall be required from

24   respondents until further order of the court.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g) paper copies

 2   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

 3   unless later directed by the Court.

 4          DATED: October 29, 2018
 5                                                                ______________________________
                                                                  JAMES C. MAHAN
 6                                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
